IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-81,919-01


                     EX PARTE RICKY LOCKRIDGE, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 09-01048-CRF-272 IN THE 272ND DISTRICT COURT
                          FROM BRAZOS COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 10, 2016
DO NOT PUBLISH